 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19         PageID.1    Page 1 of 20




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

 MICHAEL SMITH, individually
 and on behalf of other similarly              Case No.
 situated individuals,
                                               Hon.
       Plaintiff,

 v.

 FORD MOTOR COMPANY,

      Defendant.


             CLASS ACTION COMPLAINT FOR DAMAGES AND
           INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL

      Michael Smith, a Texas resident (“Plaintiff” or “Mr. Smith”), individually and

on behalf of other similarly situated individuals, alleges the following against

Defendant Ford Motor Company (“Ford” or “Defendant”) upon personal knowledge

as to himself and his own acts and upon information and belief – based upon, inter

alia, the investigation made by his attorneys – as to all other matters, as follows:

                                 INTRODUCTION

      1.      This case is about cars trucks that do not provide the fuel economy

promised by the manufacturer. Specifically, Defendant Ford Motor Company has

consistently failed to accurately represent fuel economy ratings, for a number of

recent models, including, but not limited to, the 2019 Ford Ranger (the “Affected

Vehicles”).


                                           1
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.2    Page 2 of 20




      2.     Because fuel economy is material to the vehicle purchase decision,

legally mandated to be determined in a standardized way, and because all of

Defendant’s affected vehicles suffer from a common flaw, Plaintiff, the purchaser

of an affected Ford Ranger, brings this matter on behalf of two classes of similarly

situated individuals.

                         JURISDICTION AND VENUE

      3.     This Court has personal jurisdiction over the parties in this case.

Defendant is headquartered in Michigan, and Defendant purposefully avails itself of

the Michigan market and does business in Michigan.

      4.     This Court has original subject-matter jurisdiction over this proposed

class action pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the

Class Action Fairness Act (“CAFA”), explicitly provides for the original jurisdiction

of the federal courts in any class action in which the proposed plaintiff class is

comprised of at least 100 members, any member of the plaintiff class is a citizen of

a State different from any defendant, and the matter in controversy exceeds the sum

of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total

claims of individual members of the proposed Classes (as defined herein) are well

in excess of $5,000,000.00 in the aggregate, exclusive of interest and costs.




                                          2
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19          PageID.3   Page 3 of 20




          5.    Venue is proper in this District under 28 U.S.C. § 1391(a). Defendant

is headquartered in this district, and substantial acts in furtherance of the alleged

improper conduct occurred within this District.

                                       PARTIES

          6.    Plaintiff Michael Smith is an individual and purchaser of a 2019 Ford

Ranger who resides in Blanco, Texas.

          7.    Defendant Ford is a corporation with its principal place of business in

Dearborn Michigan.

                         FACTS REGARDING PLAINTIFF

          8.    On May 21, 2019, Plaintiff purchased a new 2019 Ford Ranger from

Ford at Boerne, a dealership in Boerne, Texas.

          9.    Before making the decision to purchase his vehicle, Plaintiff examined

the window sticker containing Ford’s representations about the Ranger’s fuel

economy.

          10.   Ford’s representations regarding fuel economy were an important part

of Plaintiff’s decision to purchase. Had Ford disclosed the true fuel economy rating

of the vehicle, he would not have purchased the vehicle or he would have paid less

for it.

          11.   Since purchasing the Ranger, Plaintiff has noticed that he has not

achieved the promised 26 miles per gallon on the highway. He has tried adjusting



                                            3
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.4    Page 4 of 20




his driving style in an attempt to achieve this mileage, but has been unable to. He is

unhappy with the performance of his new vehicle in this regard.

      FACTS REGARDING FORD’S FUEL ECONOMY DECEPTION

      12.    On February 21, 2019, Defendant issued a statement making clear that

it was investigating concerns “regarding the analytical modeling that is part of our

U.S. fuel economy and emissions compliance process.”

      13.    From this investigation, Ford learned that it had adopted flawed

assumptions regarding its use of road-load specifications, which are used to simulate

how aerodynamic drag and tire friction affect fuel economy in the real world.

      14.    Because of this defect, it is likely that many Ford models have been

sold and are being sold with substantially overstated fuel economy ratings, including

Plaintiff’s vehicle.

      15.    While it is unclear how many models are affected by this defect, Ford

stated that it would begin its investigation with the 2019 Ranger – the precise model

purchased by Plaintiff – and then assess additional vehicles.

      16.    Additionally, Ford has revealed that the U.S. Department of Justice

opened a criminal investigation over its flawed emissions-certification processes,

focusing on the same road-load estimations and coast-down procedures at issue in

the paragraphs above.




                                          4
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19          PageID.5     Page 5 of 20




      17.    As background, the EPA assures consumers that the fuel economy

estimates on the vehicle’s window stickers and as further represented by auto

manufacturers are based on standardized laboratory test procedures. That means

consumers can compare ratings for different vehicles to determine which vehicle is

more fuel efficient. The EPA’s fuel economy tests were rigorously developed and

refined over a number of years to be correlated with national average values for a

variety of real-world driving conditions

      18.     The EPA has established very specific protocols to test the fuel

economy of tests vehicles in controlled laboratory conditions. Vehicles are to be

driven on a dynamometer (a device similar to a treadmill) using five standardized

driving patterns, which represent a variety of driving conditions. The test results

from the five driving cycles are combined to yield city and highway fuel ratings.

      19.    Manufacturers like Defendant are required to apply the EPA’s testing

procedures and protocols precisely when testing and rating their own vehicles. It is

the results of the manufacture’s test that determine the fuel efficiency ratings that

are ultimately presented to consumers on vehicle window stickers and elsewhere.

      20.    One component of the EPA’s mandatory procedures is the use of,

“road-load,” a variable used to adjust the lab results to simulate the effects of driving

in the real world, from wind resistance and road friction.           The EPA allows




                                           5
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.6   Page 6 of 20




manufactures to use a procedure known as a “coastdown” to determine the proper

road-load.

      21.    Unbeknownst to the public, in September 2018, several Ford

employees internally reported a flaw in the analytical modeling Ford uses to

calculate fuel economy ratings and emissions compliance of its vehicles, specifically

related to road-load and coastdown. Four months later, on February 21, 2019, Ford

announced publicly that it had adopted a flawed approach to using road-load

specifications to simulate how aerodynamic drag and tire friction can affect fuel

economy and notified the EPA.

      22.    Approximately eight weeks later, in a quarterly public filing with the

Securities Exchange Commission, Ford revealed that the U.S. Department of Justice

had opened a criminal investigation over its flawed emissions-certification

processes. The probe, as described by Ford, currently focuses on the company’s

road-load estimations, including analytical and coastdown procedures used to

determine published fuel-efficiency figures.

      23.    Ford’s flawed testing procedure resulted in Plaintiff and the Class

purchasing Affected Vehicles with significantly overstated fuel economy ratings.




                                         6
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.7     Page 7 of 20




                             CLASS ALLEGATIONS

      24.    Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of himself and all other similarly situated individuals

within the United States (the “Nationwide Class”), defined as follows:

             All individuals or entities who purchased an Affected Vehicle in
             the United States.

      25.    Additionally, Plaintiff brings this action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of himself and all other similarly situated

Texas Citizens (the “Texas Class”), defined as follows:

             All individuals or entities who purchased an Affected
             Vehicle in the State of Texas.

      26.    At this time, Plaintiff does not know the exact number of members of

the Classes; however, based on publicly available information Plaintiff believes that

the number of members of each of the Classes is so numerous that joinder of all

members is impractical.

      27.    There is a well-defined community of interest in the questions of law

and fact involved in this case. Questions of law and fact common to the members

of the Nationwide Class and the Texas Class that predominate over questions that

may affect individual Class members include:

             (a) Whether Ford mispresented the fuel economy ratings of the
                Affected Vehicles;



                                          7
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19         PageID.8    Page 8 of 20




             (b) Whether Ford knew or should have known that its computer
                modeling, testing procedures and protocols for determining EPA
                fuel-economy figures were inaccurate;
             (c) Whether knowledge of accurate EPA fuel-economy figures would
                be important to a reasonable person,
             (d) Whether Ford failed to disclose and concealed from potential
                customers the fact that it inaccurately evaluated EPA fuel-economy
                figures;
             (e) Whether Ford breached its warranty obligations; and
             (f) Whether Ford engaged in unfair or deceptive acts or practices.

      28.    Plaintiff’s claims are typical of those of all of the Classes, because

Plaintiff, like all members of the Classes, purchased an Affected Vehicle, after

Defendant made misrepresentations regarding its fuel economy.

      29.    Plaintiff will fairly and adequately protect the interests of the Classes,

and has retained counsel that is experienced in litigating complex consumer class

actions. Plaintiff has no interests which conflict with those of the Classes.

      30.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

      31.    No member of the Classes has a substantial interest in individually

controlling the prosecution of a separate action. The damages for each individual

member of the Classes likely will be relatively small, especially given the burden

and expense of individual prosecution of the complex litigation necessitated by



                                          8
 Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19         PageID.9    Page 9 of 20




Defendant’s conduct. Thus, it would be virtually impossible for them individually

to effectively redress the wrongs done to them.

      32.    The prerequisites to maintaining a class action for injunctive or

equitable relief are met as Defendant has acted or refused to act on grounds generally

applicable to the members of the Classes, thereby making appropriate final

injunctive or equitable relief with respect to the Classes as a whole.

      33.    The prosecution of separate actions by members of the Classes would

create a risk of establishing inconsistent rulings and/or incompatible standards of

conduct for Defendant. For example, one court might enjoin Defendant from

performing the challenged acts, whereas another might not. Additionally, individual

actions could be dispositive of the interests of the members of the Classes even

where certain members of the Classes are not parties to such actions.

      34.    Defendant’s conduct is generally applicable to the Classes as a whole

and Plaintiff seeks, inter alia, equitable remedies with respect to the Classes. As

such, Defendant’s systematic policies and practices make declaratory relief with

respect to the Classes as a whole appropriate.




                                          9
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19     PageID.10   Page 10 of 20




                            CAUSES OF ACTION
                                  COUNT I
               Violations of the Magnuson-Moss Warranty Act
                     (On Behalf of the Nationwide Class)

      35.   Plaintiff is a “consumer” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

      36.   Ford is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      37.   The Affected Vehicles are “consumer products” within the meaning of

the 15 U.S.C. § 2301(1).

      38.   15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      39.   In selling the Affected Vehicles, Defendant expressly warranted in

advertisements and other representations that the Affected Vehicles had achieved

certain fuel economy

      40.   These express warranties are written warranties within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6).

      41.   Ford breached these warranties as described in more detail above.

      42.   Without limitation, the Affected Vehicles experience less fuel

efficiency than represented by Ford.




                                       10
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19          PageID.11    Page 11 of 20




      43.    As a direct and proximate result of Ford’s breaches of its warranties,

Plaintiff and the members of the Nationwide Class have been damages.

      44.    Plaintiff, individually and on behalf of the Nationwide Class, seeks all

damages permitted by law, including diminution in the value of their vehicles, in an

amount to be proven at trial.

                                   COUNT II
             Violations of the Texas Deceptive Trade Practices And
                            Consumer Protection Act
                         (On Behalf of the Texas Class)

      45.    Plaintiff and the Texas Class members are individuals with assets of

less than $25 million (or are controlled by corporations or entities with less than

$25 million in assets). See Tex. Bus. & Com. Code § 17.41.

      46.    The Texas Deceptive Trade Practices-Consumer Protection Act

(“Texas DTPA”) provides a private right of action to a consumer where the

consumer suffers economic damage as the result of either (i) the use of false,

misleading, or deceptive act or practice specifically enumerated in Tex. Bus. & Com.

Code § 17.46(b); or (ii) “an unconscionable action or course of action by any

person.” Tex. Bus. & Com. Code § 17.50(a)(2) & (3). The Texas DTPA declares

several specific actions to be unlawful, including: “(5) Representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or

qualities that they do not have”; “(7) Representing that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or model,


                                           11
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19         PageID.12     Page 12 of 20




if they are of another”; and “(9) advertising goods or services with intent not to sell

them as advertised.” An “unconscionable action or course of action” means “an act

or practice which, to a consumer’s detriment, takes advantage of the lack of

knowledge, ability, experience, or capacity of the consumer to a grossly unfair

degree.” Tex. Bus. & Com. Code § 17.45(5). As detailed herein, Ford has engaged

in an unconscionable action or course of action and thereby caused economic

damages to the Texas Class.

      47.    In the course of business, Ford willfully failed to disclose and actively

concealed the conduct discussed herein and otherwise engaged in activities with a

tendency or capacity to deceive. Ford also engaged in unlawful trade practices by

employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, the use of a mileage cheat device, and/or omission of any

material fact with intent that others rely upon such concealment, suppression, or

omission, in connection with the sale of the Affected Vehicles.

      48.    Ford’s unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff and the other Texas Class

members, about the true performance of the Affected Vehicles, the lower fuel

economy, the shorter range of the vehicle due to its lower fuel economy, and the

increased environmental impact of Ford vehicles, and the true value of the Affected

Vehicles.



                                          12
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19       PageID.13    Page 13 of 20




      49.    Ford intentionally and knowingly misrepresented material facts

regarding the Affected Vehicles with intent to mislead Plaintiff and the Texas Class.

      50.    Ford knew or should have known that its conduct violated the Texas

DTPA.

      51.    Ford’s omissions and/or misrepresentations about the fuel consumption

of the Affected Vehicles were material to Plaintiff and the Texas Class.

      52.    Plaintiff and the Texas Class suffered ascertainable loss caused by

Ford’s misrepresentations and their concealment of and failure to disclose material

information. Class members who purchased the Affected Vehicles either would have

paid less for their vehicles or would not have purchased them at all but for Ford’s

violations of the Texas DTPA.

      53.    Plaintiff will send a notice letter contemporaneously with service of

the complaint complying with Tex. Bus. & Com. Code Ann. § 17.505 to Ford.

      54.    Plaintiff seeks monetary relief against Ford measured as actual

damages in an amount to be determined at trial, treble damages for Ford’s knowing

violations of the Texas DTPA, and any other just and proper relief available under

the Texas DTPA.




                                         13
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.14    Page 14 of 20




                                   COUNT III
                        FRAUDULENT CONCEALMENT
                        (On Behalf of the Nationwide Class)

      55.     Ford knew or should have known that the Affected Vehicles were and

are defective because the EPA fuel-economy figures associated with each vehicle

were materially inflated and mispresented.

      56.     Ford fraudulently concealed from and/or failed to disclose to Plaintiff

and Class Members the fact that it was not employing proper testing protocols and

procedures mandated by the EPA from which fuel-economy figures for its vehicles

are properly derived.

      57.     Ford was and is under a duty to Plaintiff and the Classes to disclose

these facts because: Ford is in a superior position to know the facts surrounding the

testing protocols and procedures it actually used to determine fuel-economy figures

and Ford actively represented fuel economy figures which were materially

overstated.

      58.     The fuel-economy figures which were not concealed and/or disclosed

by Ford to Plaintiff and the Classes are material facts that a reasonable person would

have considered important in deciding whether or not to purchase (or to pay the same

price for) a motor vehicle.




                                         14
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19          PageID.15    Page 15 of 20




       59.    Ford intentionally, willfully, maliciously or recklessly concealed

and/or failed to disclose that the fuel-economy figures were not accurate for the

purpose of inducing Plaintiff and members of the Classes to purchase their vehicles.

       60.    Plaintiff and Class Members did not know about the inaccuracy of the

fuel-economy figures and could not have known about them when they purchased

the their vehicles because of Ford’s active concealment.

       61.    Plaintiff and the Class justifiably acted or relied upon—to their

detriment—the concealed and/or non-disclosed facts as evidenced by their purchases

of their vehicles.

       62.    Had Plaintiff and members of the Classes known of the

misrepresentation, they would not have purchased (or would have paid substantially

less for) their vehicles.

       63.    As a direct and proximate result of Ford’s misconduct, Plaintiff and

Class Members have suffered actual damages in that they bought and own vehicles

which were sold on the basis of materially inaccurate fuel-economy figures.

       64.    Plaintiff and Class Members have suffered losses resulting from Ford’s

fraudulent or reckless non-disclosure. Accordingly, Ford is liable for all damages

proximately caused by its conduct in an amount to be proven at trial.

       65.    Ford’s acts were done wantonly, maliciously, oppressively,

deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s and Class



                                          15
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19       PageID.16    Page 16 of 20




Members’ rights and the representations that Ford made to them, in order to enrich

Ford.

        66.   Ford’s conduct warrants an assessment of punitive damages in an

amount sufficient to deter such conduct in the future in an amount to be determined

according to proof.

                                  COUNT IV
                           UNJUST ENRICHMENT
                       (On Behalf of the Nationwide Class)

        67.   As set forth above, Plaintiff and other Class members have suffered

harm from purchasing vehicles with artificially inflated EPA fuel-economy figures.

        68.   As a result of its wrongful and fraudulent acts and omissions, as set

forth herein, Ford charged a higher price for its vehicles than their true value and

Ford, therefore, obtained monies that rightfully belong to Plaintiff and other Class

members.

        69.   Ford has benefitted from manufacturing, selling, and leasing at an

unjust profit defective Affected Vehicles whose value was artificially inflated by

Ford’s concealment of their true fuel-economy figures.

        70.   Ford enjoyed the benefit of increased financial gains to the detriment

of Plaintiff and other Class members, who paid a higher price for their vehicles that

actually had lower values.




                                         16
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.17   Page 17 of 20




      71.   Ford has received and retained unjust benefits from the Plaintiff and

other Class members, and inequity has resulted.

      72.   It would be inequitable and unconscionable for Ford to retain these

wrongfully obtained benefits

      73.   Because Ford concealed its fraud and deception, Plaintiff and other

Class members were not aware of the true facts concerning their vehicles and did

not benefit from Ford’s misconduct. Ford knowingly accepted and retained the

unjust benefits of its fraudulent conduct. As a result of Ford’s misconduct, the

amount of its unjust enrichment should be disgorged and returned to Plaintiff and

other Class members, in an amount to be proven at trial.

                                 COUNT V
                    BREACH OF EXPRESS WARRANTY
                     (On Behalf of the Nationwide Class)

      74.   Ford provided all purchasers of the Affected Vehicles with express

warranties, including but not limited to Emissions Defect Warranties and Emissions

Performance Warranties which became part of the basis of the bargain.

      75.   Ford breached these warranties by selling Affected Vehicles with

misrepresented fuel-economy figures.

      76.   Plaintiff was not required to notify Ford of the breach, because

affording Ford a reasonable opportunity to cure its breach of written warranty would




                                        17
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19        PageID.18    Page 18 of 20




have been futile. Ford knew of the defect alleged herein and chose to conceal it and

failed to comply with its warranty obligations.

      77.    Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under these circumstances. Ford’s

warranty limitation is unenforceable because it knowingly sold a defective product

without informing consumers about the defect.

      78.    Plaintiff and Class Members have complied with all obligations under

the warranty, or otherwise have been excused from performance of those obligations

as a result of Ford’s conduct described herein.

      79.    As a direct and proximate cause of Ford’s breach, Plaintiff and the

other Class Members bought Affected Vehicles they otherwise would not have,

overpaid for their vehicles, did not receive the benefit of their bargain, and their

Affected Vehicles suffered a diminution in value.

      80.    Plaintiff and Class Members have also incurred and will continue to

incur damages in the form of additional fuel costs as a result of the inaccurate fuel

economy representations.

      81.    Plaintiff and Class Members are entitled to legal and equitable relief

against Ford, including damages, consequential damages, specific performance,

attorneys’ fees, costs of suit, and such further relief as the Court may deem proper.




                                         18
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19         PageID.19   Page 19 of 20




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment on behalf of himself and the

Classes as follows:

      A.    An order certifying the proposed Classes; appointing Plaintiff as the

            representative of the Classes; and appointing Plaintiff’s undersigned

            counsel as Class counsel for the Classes;

      B.    A declaration that Defendants are financially responsible for notifying

            members of the Classes of the pendency of this suit;

      C.    Monetary damages and injunctive relief for members of the Classes;

      D.    An order awarding Plaintiff and the other members of the Classes the

            reasonable costs and expenses of suit, including their attorneys’ fees;

            and

      E.    Any further relief that the Court may deem appropriate.

                           JURY TRIAL DEMANDED

      Plaintiff demands a trial by jury for all claims so triable.

Dated: July 3, 2019                     Respectfully submitted,

                                        /s/ E. Powell Miller
                                        E. Powell Miller (P39487)
                                        Sharon S. Almonrode (P33938)
                                        William Kalas (P82113)
                                        THE MILLER LAW FIRM, P.C.
                                        950 W. University Drive, Suite 300


                                          19
Case 2:19-cv-11993-SFC-APP ECF No. 1 filed 07/03/19   PageID.20   Page 20 of 20




                                   Tel: (248) 841-2200
                                   Fax: (248) 652-2852
                                   epm@millerlawpc.com
                                   ssa@millerlawpc.com
                                   wk@millerlawpc.com

                                   BERGER MONTAGUE PC
                                   E. Michelle Drake*
                                   Joseph C. Hashmall*
                                   43 SE Main Street, Suite 505
                                   Minneapolis, MN 55414
                                   Tel: (612) 594-5999
                                   Fax: (612) 584-4470
                                   emdrake@bm.net
                                   jhashmall@bm.net

                                   *admission forthcoming

                                   Counsel for Plaintiff




                                     20
